        Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 1 of 25




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WESTPORT INSURANCE                             : CIVIL ACTION
CORPORATION                                    :
                                               :
                     v.                        : NO. 20-1372
                                               :
FRANK M. MCCLELLAN, et al.                     :

                                     MEMORANDUM

KEARNEY, J.                                                                      October 8, 2020

       An attorney and insurer agreeing to the conditions under which the insurer must tender a

defense and indemnify an insured attorney for a timely reported malpractice claim justifiably

rely upon the terms of an insurance policy. An insurer tendering a defense to an attorney facing

a legal malpractice claim and not reserving rights for years cannot later change its mind. We

must estop the insurer from denying a defense or indemnity when it allowed the insured attorney

to proceed in justifiable reliance on coverage for years. But if the insurer timely reserves rights

and later denies coverage on a new case for fee disgorgement which is unambiguously outside

the parties’ agreed terms of coverage, we cannot find the insured attorney justifiably relied on

coverage for the newly plead disgorgement case. Following review of an extended record

addressing a 2017 legal malpractice case and subsequent defense and a 2019 disgorgement case

with prompt reservation and denial of coverage, we today enter judgment declaring the insurer is

estopped from denying coverage for costs of defense and indemnity for the 2017 legal

malpractice case but is not obligated to defend or indemnify the insured attorney for the 2019

disgorgement case. The insured attorney may not proceed claiming the insurer’s bad faith in the

2019 disgorgement case. The underlying plaintiff suing the insured also cannot proceed in

claiming rights to coverage under the attorney’s insurance policy under the adduced facts.
        Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 2 of 25




I.     Adduced facts. 1

       New Jersey citizen Cindy Johnson believed medical professionals caused the untimely

death of her husband after he entered the hospital in December 2008. She approached

experienced Philadelphia malpractice lawyer Frank M. McClellan of the Frank McClellan Law

Office, and asked him to represent her in a medical malpractice action she planned to bring in

2009 on behalf of the estate of her deceased husband. 2 As Attorney McClellan did not have a

license to practice law in New Jersey, he referred Ms. Johnson to New Jersey lawyer Thomas

Ashley to represent her. 3 Attorney Ashley then brought a medical malpractice action in the

Superior Court of New Jersey for Middlesex County. 4 Over time, Ms. Johnson grew unsatisfied

with Attorney Ashley’s service, so Attorney McClellan referred her to Theresa Blanco, a lawyer

at an Allentown, Pennsylvania law firm who had a license to practice law in New Jersey. 5

During Attorney Blanco’s representation, her law firm dissolved and the case needed to be

transferred once again. 6 Attorney McClellan referred the case to Aaron J. Freiwald and his law

firm Layser & Freiwald, P.C. 7 Attorney Freiwald obtained pro hac vice admission to the New

Jersey Bar for purposes of representing Ms. Johnson. 8           He then litigated and settled the

malpractice action for $500,000 in 2014. 9       Attorney Freiwald collected one-third of the

settlement proceeds, totaling $156,436,25, as his contingency fee, and he distributed $52,145.52

from this amount to Attorney McClellan as a “referral fee.” 10

       After the settlement, Ms. Johnson believed her various attorneys had not properly joined

certain culpable defendants to her medical malpractice action, and she decided to file a legal

malpractice action in New Jersey Superior Court, Essex County against Attorneys Ashley,

Blanco, Freiwald, and McClellan among others (the “2017 Legal Malpractice Action”). 11 Her

sparse three-paragraph complaint filed October 30, 2017 alleged the attorney defendants



                                                2
        Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 3 of 25




“represented her in a wrongful death medical malpractice action”, “were negligent in

representing” her, and caused her harm. 12 Ms. Johnson sought “damages, together with interest,

cost of suit and such other and further relief that the Court deems equitable and just.” 13 She did

not seek disgorgement. 14 She did not specify damages. 15

       Today’s issues concern whether a legal malpractice insurer must provide Attorney

McClellan a defense and indemnity from judgment in either the 2017 Legal Malpractice Action

or a March 2019 case filed by Ms. Johnson seeking disgorgement of the fee paid to Attorney

McClellan

                       Attorney McClellan’s legal malpractice insurance

       Insurer Westport Insurance Corporation agreed to defend and indemnify Attorney

McClellan for defined losses arising out of legal malpractice claims. 16 As material today,

Westport and Attorney McClellan agreed to a Lawyers Professional Liability Policy (the

“Policy”) to address timely reported claims against him accruing during a policy period of

November 9, 2012 to November 9, 2013. 17

                                           The Policy

       Under the Policy, Westport agreed to pay “all LOSS in excess of the deductible which

any INSURED becomes legally obligated to pay as a result of CLAIMS first made against any

INSURED during the POLICY PERIOD[.]” 18 The parties defined the term “LOSS” as “the

monetary and compensatory portion of any judgment, award or settlement.” 19 The parties agreed

“LOSS shall not include”:

          1.    civil or criminal fines, penalties, fees or sanctions;
          2.    matters deemed uninsurable by operation of law;
          3.    punitive or exemplary damages;
          4.    the multiplied portion of any multiple damages;
          5.   the return by any INSURED of any fees or remuneration
               paid to any INSURED; or

                                                3
            Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 4 of 25




             6.   any form of non-monetary relief. 20

           Westport and Attorney McClellan agreed Attorney McClellan would report any claim

within the policy period or within the sixty days following the policy period ending January 8,

2014. 21 Westport also provided several options for Attorney McClellan to extend the period for

reporting claims beyond January 8, 2014. 22 Westport offered “Non-Practicing Reporting Period

Options,” which allowed different extended reporting options based on the insured’s reason for

terminating his practice of law (i.e. retirement, death, or disability) and the length of time the

insured had maintained a policy with Westport. 23 The first Non-Practicing Reporting Period

Option included an option for an insured who “during the POLICY PERIOD, retires or

voluntarily ceases, permanently and totally the private practice of law” as long as: (1) the

insured “has not had his or her professional license to practice law suspended or surrendered at

the request of any disciplinary or regulatory authority”; (2) the insured “has been continuously

insured by the Company for at least three full consecutive years”; (3) the Policy “was not

cancelled for non-payment of premium or non-renewed”; (4) the insured “complied with all the

terms and conditions of the POLICY”; and (5) the insured “gives written notification of

retirement or the termination of the private practice of law within sixty (60) days after the

termination date of the POLICY PERIOD.” 24 This particular option “is provided until the

INSURED resumes the private practice of law. 25

           Westport did not define what it means to “retire” or to “resume the private practice of

law.” 26

                            Attorney McClellan retires from his practice.

           During the policy period in 2013, Attorney McClellan informed Westport of his

retirement from the practice of law and asked Westport to issue him a “fee tail insurance policy”



                                                   4
         Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 5 of 25




by the end of the policy period, November 18, 2013. 27 Westport issued Mr. McClellan an

endorsement, which “change[d] the policy.” 28 Under the endorsement, Westport and Attorney

McClellan agreed: “[c]overage shall apply to CLAIMS arising out of any WRONGFUL ACT

which took place prior to the end of the POLICY PERIOD and on or after the RETROACTIVE

DATE, if any, are reported to the Company during the following Non-Practicing Extended

Reporting Period(s): From: 11/19/2013 To: Unlimited.” 29 The parties did not specify coverage

or unlimited reporting period would end if Attorney McClellan resumed the practice of law. 30

       Two years later, Attorney McClellan decided to become Special Counsel at the Freiwald

Firm. 31 As Special Counsel, Attorney McClellan mainly supervised law students working in a

health law practicum, supervised new lawyers hired to develop a new health law practice,

evaluated potential cases and offered strategic assessments on identified cases. . 32

                 Attorney McClellan notifies Westport of Ms. Johnson’s claim

       Attorney McClellan immediately emailed Westport to “provide notice of a claim against

him” under his “tail policy,” the Policy at issue today. 33 He explained “he was the referring

attorney in this medical malpractice case that was successfully litigated and settled by Aaron

Freiwald, an attorney in Philadelphia, to whom I referred the case after I initially referred it to

Thomas Ashley.” 34 Attorney McClellan did not disclose his receipt of a referral fee in this email

to Westport. 35 He closed by asking Westport to “advise [him] how to proceed in supplying the

information you need to provide representation in this matter.” 36

       Donna Asta, the Westport Claims Specialist assigned to Attorney McClellan’s claim,

replied a few weeks later. 37 Claims Specialist Asta confirmed Attorney McClellan’s Policy had

“an Extended Reporting Period of November 13, 2013 to Unlimited.” 38 Claims Specialist Asta

represented “[a]t this time, there are no apparent coverage issues” with the caveat Westport



                                                 5
         Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 6 of 25




would “continue to investigate …and review coverage upon receipt of new information.” 39 She

assured him, “[i]f coverage issues do arise, we shall provide you with our position in writing.”40

She also told Attorney McClellan she forwarded the matter to two attorneys to defend him

McClellan in the legal malpractice claim. 41

       Following notice of the 2017 Legal Malpractice Action, Westport tendered a defense to

Attorney McClellan. 42     During the course of the representation, Claims Specialist Asta

communicated with Attorney McClellan and Attorney Freiwald’s counsel about Attorney

McClellan’s potential insurance coverage under Attorney Freiwald’s policy. 43 At one point, in

May 2018, Claims Specialist Asta stated “Mr. Frank McClellan is employed by your client,

Mr. Aaron Freiwald’s firm.” 44 Despite Claims Specialist Asta’s apparent knowledge of Attorney

McClellan’s employment at the Freiwald Firm, Westport did not voice a concern regarding

Attorney McClellan’s coverage including whether he resumed the practice of law under the

Policy. The parties actively litigated the 2017 Legal Malpractice Action until advising us of an

undisclosed settlement this week.

                    Ms. Johnson demands disgorgement of the referral fee.

       Approximately ten months into the 2017 Legal Malpractice Action, Ms. Johnson’s

attorney sent Attorney McClellan’s Westport-retained lawyer a letter demanding Attorney

McClellan return the referral fee to her (rather than her New Jersey trial lawyer) claiming the

referral fee violated the New Jersey Rules of Professional Conduct and New Jersey law. 45

       On October 10, 2018, Claims Specialist Asta created a status report addressing the

referral fee and noting Westport would need to issue a reservation of rights regarding the referral

fee. 46 The report further states Claims Specialist Asta “advised [Attorney McClellan] of the

coverage issues.” 47 Westport now argues Claims Specialist Asta advised Attorney McClellan the



                                                6
         Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 7 of 25




Policy would not cover the return of the referral fee over the phone on October 10, 2018. 48

Attorney McClellan denies this call. 49 Ms. Johnson moved for summary judgment in November

2018, asking, in part, for the New Jersey state court to order Attorney McClellan to disgorge the

$52,145.42 referral fee. 50 A month later, Westport issued Attorney McClellan a letter purporting

to reserve its rights against covering the disgorgement of the referral fee. 51 Attorney McClellan

claims Westport did not mention a potential coverage issue until it issued a December 17, 2018

reservation of rights letter. 52   The New Jersey state court denied Ms. Johnson’s summary

judgment motion and directed her to refile a separate disgorgement action. 53

                            Ms. Johnson’s 2019 Disgorgement Action

       Consistent with the New Jersey judge’s direction, Ms. Johnson filed a separate civil

action in March 2019 asking the court to order Attorney McClellan to disgorge his referral fee

(the “2019 Disgorgement Action”). 54 Westport tendered a defense to Attorney McClellan in the

2019 Disgorgement Action but reserved its rights to deny coverage for damages falling outside

the covered definition of “Loss” in April 2019. 55

       On January 3, 2020, the New Jersey state court entered judgment in the 2019

Disgorgement Action in favor of Ms. Johnson and ordered Attorney McClellan to disgorge the

$52,145.41 referral fee and pay $156,436.23 in treble damages for violating New Jersey law

governing the unauthorized practice of law. 56 A few weeks after the ruling, Westport sent a

letter to Attorney McClellan saying it would not provide coverage for the January 3, 2020

judgment, stating the ordered damages (1) did not fall within the covered definition of “Loss”

and did not constitute a “covered claim” and (2) for the first time, advising Attorney McClellan

he had no coverage under the Policy because the Non-Practicing Extended Reporting Period

option “is provided until [Attorney McClellan] resumes the private practice of law.” 57



                                                 7
        Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 8 of 25




II.    Analysis

       A little over two months later, Westport sued Attorney McClellan and Ms. Johnson

asking us to enter a declaratory judgment confirming it does not need to tender coverage in either

the 2017 Legal Malpractice Action or the 2019 Disgorgement Action. 58 Attorney McClellan and

Ms. Johnson counterclaimed for estoppel/waiver and bad faith. 59

       Westport moved for judgment on the pleadings as to both its complaint and the

counterclaims in June 2020 60 which we granted in part and denied in part. 61            Applying

Pennsylvania law, 62 we found we could not declare Westport’s rights regarding the 2017 Legal

Malpractice Action and the 2019 Disgorgement Action, but we dismissed Ms. Johnson’s bad

faith counterclaims and Attorney McClellan’s bad faith counterclaim based on the 2017 Legal

Malpractice Action. 63 We allowed Attorney McClellan’s bad faith counterclaim based on the

2019 Disgorgement Action to move forward. 64 For the 2017 Legal Malpractice Action, we

determined we could not enter judgment for Westport because we found the Policy “ambiguous

as to whether, by practicing law, Attorney McClellan lost the ability to report claims.” 65 For the

2019 Disgorgement Action, we determined Attorney McClellan’s estoppel defense prevented us

from entering judgment on the pleadings because an unsettled question of fact existed as to

“whether the December 2018 reservation [was] ‘timely’” and “whether [Westport] should have

advised its insured of the Policy exclusion earlier than December 2018.” 66

       The parties now cross-move for summary judgment after discovery. 67 Westport again

argues the Policy does not cover indemnity for the disgorgement judgment, estoppel does not bar

Westport from denying coverage for the 2019 Disgorgement Action or the 2017 Legal

Malpractice Action, and Attorney McClellan’s coverage terminated either when the policy

period expired or when he started working as Special Counsel at the Freiwald Firm. Attorney



                                                8
         Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 9 of 25




McClellan and Ms. Johnson separately move for summary judgment arguing estoppel bars

Westport from denying coverage for both the 2019 Disgorgement Action and the 2017 Legal

Malpractice Action.

       A.      We deny Westport’s motion and grant Attorney McClellan’s motion for
               declaratory judgment as to the 2017 Legal Malpractice Action.

       Westport offers two arguments as to why we should declare its right to not tender a

defense or indemnity as to the 2017 Legal Malpractice Action: (1) Attorney McClellan never

qualified for any extended reporting period option because he never actually “retire[d]” from the

practice of law; and (2) even if Attorney McClellan did qualify for an extended reporting period

option, his coverage under the option terminated when he resumed the private practice of law. 68

Attorney McClellan argues the doctrine of estoppel prevents Westport, who rendered him a

defense in the malpractice action for years without issuing a reservation of rights, from denying

coverage. 69 Westport responds by arguing Attorney McClellan lacked coverage and estoppel

cannot create coverage where none exists. 70 We held in our July 31, 2020 Memorandum and

Order on Westport’s motion for judgment on the pleadings: “Westport fail[ed] to convince us

why the doctrine of estoppel could not apply to it denying coverage under the [Non-Practicing

Extended Reporting Period Option] provision.” 71       In support of our conclusion, we cited

Westport’s undisputed conduct following Ms. Johnson’s complaint in the 2017 Legal

Malpractice Action, and we explained we did not find persuasive Westport’s argument about

how estoppel cannot create coverage where none exists. 72 Westport has neither adduced facts

nor cited law sufficient to change our analysis.

       The doctrine of estoppel prevents Westport from denying coverage in the 2017 Legal

Malpractice Action.    To estop Westport from now denying defense or coverage, Attorney

McClellan must show Westport induced him to believe certain facts, which he relied on to his

                                                   9
        Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 10 of 25




detriment. 73 To determine whether Attorney McClellan detrimentally relied on Westport’s

conduct, we must assess whether he suffered actual prejudice. 74 Actual prejudice occurs when

an insurer assumes the insured’s defense without timely issuing a reservation of rights letter

asserting all possible bases for a potential denial of coverage. 75 When an insurer receives notice

of a claim, it has a duty “immediately to investigate all the facts in connection with the supposed

loss as well as any possible defense on the policy.” 76 “[The insurer] cannot play fast and loose,

taking a chance in the hope of winning, and, if the results are adverse, taking advantage of a

defect in the policy.” 77 “The insured loses substantial rights when he surrenders, as he must, to

the insurance carrier the conduct of the case.” 78

       Two well-reasoned opinions in Beckwith and Selective Way persuade us to find estoppel

applies to the undisputed facts in the 2017 Legal Malpractice Action. In Beckwith, an insurer

provided a defense to the insured after issuing a reservation of rights limited strictly to potential

claims for punitive damages and not mentioning any other reason to possibly decline coverage. 79

After defending the insured for thirteen months, the insurer sought to withdraw from the case,

citing a policy exclusion for compensatory damages tied to certain forms of property damage. 80

Judge Cohill, ruling on a motion for summary judgment, held the insurer’s conduct estopped it

from withdrawing from the defense and refusing to indemnify the insured. 81 He explained the

insured relied on the insurer’s coverage of the claim for thirteen months. 82 The insurer “had

virtual carte blanche over the defense of the . . . case for a period of over two years, and [the

insured] justifiably relied on [the insurer] for indemnification of all claims except the claim for

punitive damages.” 83 Judge Cohill continued, “[b]ecause of its reliance on [insurer] to defend

the compensatory damages claims, [the insured] was deprived of the opportunity to itself

investigate and defend the . . . claims.” 84 As the insured suffered actual prejudice from the



                                                     10
        Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 11 of 25




insurer’s decision to defend the claim for thirteen months without issuing a reservation of rights,

Judge Cohill estopped the insurer from denying coverage. 85

        Thirty-four years later in Selective Way, the Pennsylvania Superior Court recently

confirmed the soundness of Judge Cohill’s reasoning. An insurer sold a snow and ice removal

company a liability policy containing an exclusion for harm related to snow and ice removal. 86

The insured faced damages stemming from negligent snow and ice removal, and the insurer

rendered a defense under a vague reservation of rights letter, which did not mention the snow

and ice removal exclusion. 87 After defending the insured for eighteen months, the insurer sought

a judgment declaring it did not owe the insured a defense or indemnity. 88 The insured argued the

doctrine of estoppel prevented the insurer from denying coverage. 89 The Pennsylvania Superior

Court agreed. 90 Discussing the Pennsylvania Supreme Court’s decision in Malley v. American

Indemnity Corp., the Superior Court explained “an insurance company [is] estopped from

challenging coverage after it ha[s] mounted a full defense of its insured without undertaking an

appropriate investigation beforehand.” 91        The court reasoned “the snow and ice removal

exclusion was evident on the face of the Policy” and “[d]espite such knowledge, [the insurer]

waited eighteen months to raise the policy exclusion, and provided no further intervening notice

. . . that it would have to mount of defense . . . on its own.” 92

        As in Beckwith and Selective Way, Westport has been defending Attorney McClellan in

the Legal Malpractice Action for more than a year. 93 By May 23, 2018 at the latest, Claims

Specialist Asta knew Attorney McClellan worked in some capacity at the Freiwald Firm. 94

Rather than inform Attorney McClellan of this possible defense to coverage by issuing a

reservation of rights, Westport continued representing Attorney McClellan for twenty months

without informing him of their position. 95 Like the insurers in Selective Way and Beckwith, by



                                                   11
        Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 12 of 25




failing to inform Attorney McClellan of its position while simultaneously exercising control over

his defense, Westport prejudiced Attorney McClellan by depriving him of the ability to

investigate and defend against the claims on his own.

       Westport attempts to get around the principles articulated in Breckwith and Selective Way

by arguing estoppel cannot create coverage where none exists. They argue while estoppel can

prevent an insurer from denying coverage based on a policy exclusion, estoppel cannot create

coverage where none exists. 96 Westport argues Attorney McClellan lacked coverage because he

never retired from the practice of law or, alternatively, did retire and resumed practicing law

shortly thereafter. 97 We do not find this argument persuasive.

       While Westport correctly acknowledges estoppel cannot create coverage where none

exists under Pennsylvania law, Attorney McClellan does not seek to “create coverage” through

estoppel. Attorney McClellan purchased an insurance policy from Westport to protect himself

from liability for professional malpractice.     A professional malpractice claim arose while

Attorney McClellan had some referral relationship with counsel representing Ms. Johnson in a

medical malpractice action from 2009 to 2014, a time span stretching both before and beyond the

policy period. Westport does not argue the type of claim asserted falls outside the Policy.

Rather, Westport argues Attorney McClellan did not timely report the claim because he did not

report the claim during the policy period, and he did not qualify for an extended reporting period.

While Westport tries to cabin the doctrine of estoppel to situations where an insurer seeks to

invoke a policy exclusion, courts describing the insurer’s duty to reserve its rights make clear an

insurer must raise “any possible defense on the policy” or the “various factors which cast doubt

on coverage”, not just defenses arising from a policy exclusion. 98 We view the failure to timely

report the claim as the type of “coverage defense” Westport would need to assert in a reservation



                                                12
        Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 13 of 25




of rights letter to prevent estoppel.

        The cases Westport cites do not undermine our reasoning. In Pizzini, an investor invested

in several oil-drilling ventures under the advisement of an agent. 99 After the investments failed,

the investor sued the agent for material misrepresentations. 100 The agent had a professional

liability policy, and his insurer took over the defense, subject to a reservation of rights and under

the condition the agent must cooperate with the counsel provided. 101             When the agent

continuously refused to cooperate with counsel, culminating in his negotiating a settlement

without notifying counsel, the insurer refused to indemnify the agent. 102 The investor sued the

insurance company for indemnity and bad faith, arguing estoppel prevented the insurer from

denying coverage. 103 Our Court of Appeals held estoppel did not apply. The court explained “as

to estoppel, the appellants would have to demonstrate ‘actual prejudice, that is, when the failure

to assert all possible defenses causes the insured to act his detriment in reliance thereon’ in order

to prevail.” 104 The court continued “given [Insurer’s] letter unequivocally communicated its

intention to reserve its rights, we agree with the district court that no reasonable juror would

conclude [Agent or plaintiffs] suffered actual prejudice.” 105 While the court mentioned the

principle “estoppel cannot create coverage where none exists,” the holding hinged on the lack of

actual prejudice given the reservation of rights. 106

        In Wasilko, a driver’s insurance policy did not extend to “any automobile owned by the

insured.” 107 While driving a car he owned, the driver struck two other cars. 108 The insurer paid

the first victim.” 109 While investigating the second victim’s claims, the insurer realized the

driver owned the car involved in the accident and refused to pay the second victim’s claims.110

The second victim argued estoppel prevented the insurer from denying coverage for its claim.111

The Pennsylvania Superior Court disagreed with the second victim on two grounds. First, the



                                                  13
         Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 14 of 25




court noted “the Vehicle Code establish[es] two distinct types of motor vehicle liability

coverage” and estoppel cannot convert a non-vehicle owned policy to an owned-vehicle

policy. 112 Second, “nothing in the instant case indicates prior knowledge on the part of the

insurance company or that [the second victim] relied to on the company’s conduct.” 113 “The

company’s adjustment of [the first victim’s] claim was certainly [the first victim’s] good fortune,

but none of the other parties were prejudiced thereby.” 114 “The exercise of generosity does not

create a binding obligation for its continuance.” 115

         Similarly in Keystone, the insured sold coal to a manufacturer. 116 Defects in the coal

damaged the manufacturer and the manufacturer’s customers. 117 The insured sought coverage

under a general liability policy, and the insurer settled the claim under a reservation of rights.118

Soon thereafter, a second manufacturer came forward with a similar claim, but this time, the

insurer denied coverage. 119 The insured sued arguing the insurer is estopped from denying

coverage. 120 Like in Wasilko, Judge McClure disagreed on the grounds: (1) the insured could

not show it detrimentally relied on the coverage of an earlier, entirely separate claims; and

(2) the policy did not cover the claim at issue, and estoppel cannot create coverage where none

exists. 121

         Mr. McClellan’s claim is unlike Pizzini, Wasliko, and Keystone. Unlike in Pizzini, where

the insurer timely issued a reservation of rights at the outset of the litigation, Westport did not

issue a reservation of rights until it had defended Attorney McClellan for three years. Unlike in

Wasilko and Keystone, Attorney McClellan does not seek to use Westport’s conduct in an

entirely unrelated case to estop it from denying coverage in the 2017 Legal Malpractice Action.

He seeks to estop it from pulling out of his defense of the 2017 Legal Malpractice Action after

they spent years litigating this exact action without a reservation of rights.



                                                  14
        Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 15 of 25




       As Westport defended Attorney McClellan in the 2017 Legal Malpractice Action without

reserving its rights to the defense regarding the timeliness of his claim, estoppel bars Westport

from denying coverage in the 2017 Legal Malpractice Action. 122

       B.      We grant Westport’s motion and deny Attorney McClellan’s motion for
               declaratory judgment seeking coverage in the 2019 Disgorgement Action.

       The 2019 Disgorgement Action is a different story. As discussed above, an insurer has a

duty to investigate all circumstances bearing on coverage and reserve its rights in a timely

manner. An insurer who fails to do so could face estoppel if it discovers a defense to coverage it

should have discovered at the outset. But an insured cannot establish estoppel by merely

showing an insurer should have discovered a defense to coverage and reserved its rights at an

earlier date. The insured must also show he suffered “actual prejudice” from the insurer’s failure

to timely discover and reserve its rights to assert a potential defense. As Mr. McClellan has not

established actual prejudice, his estoppel argument fails.

       Before Ms. Johnson filed the 2019 Disgorgement Action, Westport issued a reservation

of rights informing Attorney McClellan his coverage did not extend to the “return of fees.”123

Once she filed the 2019 Disgorgement Action, Westport issued another reservation of rights

again explaining the policy did not cover the return/disgorgement of fees or treble damages. 124

Attorney McClellan attacks the timeliness of Westport’s reservation, arguing Westport should

have known Ms. Johnson might seek the disgorgement of fees when Ms. Johnson filed the 2017

Legal Malpractice Action because under New Jersey law a court may order the disgorgement of

fees in a negligence action. 125 Attorney McClellan argues Westport should have reserved its

rights as early as 2017.

       This argument fails. Assuming arguendo Westport should have known Ms. Johnson

might seek and obtain disgorgement of fees based on a three-paragraph negligence complaint


                                                15
        Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 16 of 25




against several lawyers, Attorney McClellan does not adduce facts showing he suffered “actual

prejudice.”   Attorney McClellan received notice of Westport’s position with respect to

disgorgement before Ms. Johnson filed the 2019 Disgorgement Action. 126 Having received this

notice, Attorney McClellan could have hired separate counsel to represent him in the 2019

Disgorgement Action. He adduces no facts showing Westport’s representation in the 2017 Legal

Malpractice Action prejudiced him in the 2019 Disgorgement Action. He has not established the

type of “actual prejudice” discussed in Selective Way and Beckwith necessary for us to estop

Westport from denying coverage in the 2019 Disgorgement Action. The 2019 Disgorgement

Action bears greater similarity to Keystone and Wasilko.         Like in Keystone and Wasilko,

Attorney McClellan attempts to point to an earlier and entirely separate action—the 2017 Legal

Malpractice Action—to estop Westport from denying coverage in the 2019 Disgorgement Action

without adducing any facts as to how Westport’s representation in the 2017 Legal Malpractice

Action prejudiced him in the 2019 Disgorgement Action. As Attorney McClellan cannot show

“actual prejudice,” he cannot estop Westport from denying coverage.

       We similarly find no basis to proceed on Attorney McClellan’s bad faith claim arising

from Westport’s conduct in addressing the 2019 Disgorgement Action. Pennsylvania common

law does not provide a remedy 'for bad faith on the part of insurers. 127 "Instead, '[t]here are two

separate ‘bad faith’ claims that an insured can bring against an insurer: a contract claim for

breach of the implied contractual duty to act in good faith, and a statutory bad faith tort claim

under 42 Pa. Cons. Stat. Ann. Section 8371.'" 128 Attorney McClellan does not cite the

Pennsylvania bad faith statute in his counterclaim, and thus we construe his claim as a contract

claim for breach of the implied contractual duty to act in good faith. An insurer violates its

implied contractual duty to act in good faith when it gives a "frivolous" or "unfounded" excuse



                                                16
        Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 17 of 25




not to pay insurance proceeds. 129 As we find Westport has no duty to defend or indemnify

Attorney McClellan, we cannot find its decision not to do so "unfounded" or "frivolous." We

find no basis to proceed on Attorney McClellan's bad faith counterclaim with respect to the 2019

Disgorgement Action.

       C.      We deny Ms. Johnson’s motion for summary judgment and grant Westport’s
               motion as to Ms. Johnson’s estoppel counterclaim.

       While Ms. Johnson has standing to defend herself in this action, she cannot assert an

estoppel counterclaim against Westport. Our Court of Appeals has twice held an injured third

party has standing to defend itself when an insurer brings a declaratory judgment action against

the injured third party. 130   In Rauscher, an insured motorist injured a third party in a car

accident. 131 The insurer brought a declaratory judgment action, naming both the insured and the

injured third party as defendants and asking the court to determine whether it had an obligation

to defend and indemnify the insured motorist in the underlying personal injury suit. 132 When

the insured did not answer the declaratory judgment complaint, the court entered default

judgment against the insured and a judgment against the injured parties. 133 Our Court of Appeals

reversed the judgment against the injured third parties explaining the “insurance company in this

case initiated the action and brought the [injured third party] into federal court.” 134 Our Court of

Appeals reasoned, “it would be anomalous to hold that the [injured third party] should not be

given an opportunity to establish their case against [the insurance company] because of a default

which they could not prevent.” 135

       Nearly three decades later in Murray, an insurance company named an injured third party

as a defendant in the insurance company’s declaratory judgment action. 136 Citing Rauscher, our

Court of Appeals recognized, “a ‘case or controversy’ must exist between the insurance company

and the injured third party under such circumstances, since the insurance company brought the


                                                 17
        Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 18 of 25




declaratory judgment against the injured third party in the hope of attaining a binding judgment

against both the insured and the injured party.” 137 Like the insurers in Murray and Rauscher,

Westport has brought a declaratory judgment action against an injured third party, Ms. Johnson.

Under this precedent, she has standing to defend herself.

       But Ms. Johnson’s standing to defend herself does not give her the ability to assert an

estoppel counterclaim. Under Pennsylvania law, estoppel “can operate neither in favor of nor

against strangers.” 138 Ms. Johnson is a stranger to the Policy. She is not a party to the Policy,

and the parties adduced no facts demonstrating she received an assignment or other transfer of

rights under the Policy.    As Ms. Johnson has “no contractual relations whatever with the

insurance company, [s]he cannot invoke any estoppel against it.” 139 We grant Westport’s motion

on Ms. Johnson’s estoppel counterclaim.

III.   Conclusion

       We grant Attorney McClellan’s motion for summary judgment with respect to the 2017

Legal Malpractice Action, but we deny his motion for summary judgment with respect to the

2019 Disgorgement Action.         We grant Westport’s motion for summary judgment on

Ms. Johnson’s estoppel defense and its motion for summary judgment with respect to the 2019

Disgorgement Action. We find no basis for a bad faith counterclaim against Westport arising

from its handling of the 2019 Disgorgement Action. We enter declaratory judgment today

consistent with these findings.

1
  Our Policies require a Statement of Undisputed Material Facts (“SUMF”) and an appendix in
support of a motion for summary judgment. The parties prepared a Joint Appendix in support of
their cross-motions for summary judgment. (ECF Doc. No. 57-1.) References to the Joint
Appendix are by ECF document number and the corresponding Bates number, for example,
“1a.” Westport, Attorney McClellan and Ms. Johnson each filed a SUMF. (“Johnson SUMF”,
ECF Doc No. 56; “Westport SUMF”, ECF Doc. No. 60; “McClellan SUMF”, ECF Doc. No. 58-
1.) Westport responded to Attorney McClellan’s SUMF (“Westport Response to McClellan
SUMF”, ECF Doc. No. 70) and Ms. Johnson’s SUMF (“Westport Response to Johnson SUMF,
                                               18
           Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 19 of 25




ECF Doc. No. 66), and Attorney McClellan responded to Westport’s and Ms. Johnson’s SUMF.
(“McClellan Response to Westport & Johnson SUMF”, ECF Doc. No. 68.) Ms. Johnson
responded to Westport’s SUMF, but did not respond to Attorney McClellan’s SUMF. (“Johnson
Response to Westport’s SUMF”, ECF Doc. No. 64.)
2
    ECF Doc. No. 57-1 at 55a-56a.
3
    Id.
4
    Id. at 56a; Johnson v. Dr. Eric Handler, No. L-9702-09 (N.J. Super. Ct. Law Div. Mid. Cty.).
5
    Id.
6
    Id.
7
    Freiwald & Layser, P.C. is a predecessor to the Freiwald Firm. (ECF Doc. No. 57-1 at 50a.)
8
    Id.
9
    Id.
10
     Id.
11
  Id.; see also id. at 27a; Johnson v. Ashley, No. ESX-L-71-17 (N.J. Super Ct. Law Div. Esx.
Cty.).
12
     Id. at 27a-29a.
13
     Id. at 28a.
14
     Id.
15
     Id.
16
   ECF Doc. No. 57-1 at 1a-26a, 77a. Westport also insured Attorney McClellan’s individual law
firm, the Law Office of Frank M. McClellan. Id.
17
     Id. at 1a-26a.
18
     Id. at 6a.
19
     Id. at 9a.
20
     Id.
21
     Id. at 6a.
22
     Id. at 16a-17a.

                                                 19
           Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 20 of 25




23
     Id. at 17a.
24
     Id.
25
     Id.
26
     See generally id. at 1a-26a.
27
   ECF Doc. No. 57-2 at 776a. The parties do not advise whether Attorney McClellan closed his
firm.
28
     Id.
29
     Id.
30
     See id.
31
     The Freiwald Firm is a successor to Freiwald & Layser, P.C. (ECF Doc. No. 57-1 at 50a.)
32
  ECF Doc. No. 57-1 at 138a. The parties also did not offer evidence as to the nature of
Attorney McClellan’s work, such as hours, expectations, compensation, or management input.
33
     ECF Doc. No. 57-4 at 351a.
34
     Id.
35
     Id.
36
     Id.
37
     ECF Doc. No. 57-4 at 364a.
38
     Id.
39
     Id. at 365a.
40
     Id.
41
   Id. The parties did not advise as to allegations in the legal malpractice action other than the
original three-paragraph complaint. They also did not describe the work effort in discovery or
the present status of this case.
42
     Id.
43
     ECF Doc. No. 77-4 at 366a-368a.
44
     Id. at 368a.


                                                20
           Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 21 of 25




45
     ECF Doc No. 57-2 at 861a.
46
     ECF Doc. No. 57-1 at 31a.
47
     Id.
48
     Id.
49
     McClellan SUMF ¶¶ 32-33. As shown, this disputed issue of fact does not alter our analysis.
50
     McClellan SUMF ¶ 36; Westport Response to McClellan SUMF ¶ 36.
51
     ECF Doc. No. 57-2 at 863a.
52
     McClellan SUMF ¶¶ 32-33.
53
     McClellan SUMF ¶¶35-36; Westport Response to McClellan SUMF ¶¶ 35-36.
54
     Id.; Johnson v. McClellan, No. MID-L-2366-19 (N.J. Super. Ct. Mid. Cty.).
55
     ECF Doc. No. 57-2 at 867a.
56
  ECF Doc. No. 57-1 at 74a; Johnson, No. MID-L-2366-19, 2020 WL 3054304, at *1 (N.J.
Super. Ct. Mid. Cty. Jan. 3, 2020). The parties earlier advised of ongoing appeal efforts in the
2019 Disgorgement Action but have not updated the status.
57
     ECF Doc. No 57-4 at 378a-381a.
58
     ECF Doc. No. 1.
59
     ECF Doc. Nos. 21, 22.
60
     ECF Doc. No. 38.
61
     ECF Doc. No. 50.
62
   In our Memorandum, we concluded Pennsylvania has a stronger interest in issues involving
the Policy because: (1) Westport issued this Policy to a Pennsylvania resident licensed to practice
law in Pennsylvania; (2) the parties understood the insurance policy to apply to Attorney
McClellan’s practice of law in Pennsylvania; (3) Attorney McClellan’s relationship with Ms.
Johnson was first established in Pennsylvania; and (4) the parties sought to interpret the rights
and obligations created by a Pennsylvania contract. ECF Doc. No. 50 at 5 n.26.
63
     Id. at 4-12.
64
   Id. As we today find Westport did not breach an obligation to defend or indemnify Attorney
McClellan in the 2019 Disgorgement Action, we also find Westport did not engage in bad faith
in addressing Attorney McClellan’s claim in the 2019 Disgorgement Action.

                                                 21
           Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 22 of 25




65
     Id. at 6.
66
     Id.
67
   Summary judgment is proper when “the movant shows that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ.
P. 56(a). “Material facts are those ‘that could affect the outcome’ of the proceeding, and ‘a
dispute about a material fact is ‘genuine’ if the evidence is sufficient to permit a reasonable jury
to return a verdict for the non-moving party.’” Pearson v. Prison Health Serv., 850 F.3d 526, 534
(3d Cir. 2017) (quoting Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011)). On a motion
for summary judgment, “we view the facts and draw all reasonable inferences in the light most
favorable to the nonmovant.” Pearson, 850 F.3d at 533-34 (citing Scott v. Harris, 550 U.S. 372,
378 (2007)). “The party seeking summary judgment ‘has the burden of demonstrating that the
evidentiary record presents no genuine issue of material fact.’” Parkell v. Danberg, 833 F.3d
313, 323 (3d Cir. 2016) (quoting Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638,
643 (3d Cir. 2015)). If the movant carries its burden, “the nonmoving party must identify facts in
the record that would enable them to make a sufficient showing on essential elements of their
case for which they have the burden of proof.” Willis, 808 F.3d at 643 (citing Celotex Corp. v.
Catrett, 477 U.S. 317, 323 (1986)). “If, after adequate time for discovery, the nonmoving party
has not met its burden, pursuant to Federal Rule of Civil Procedure 56, the court must enter
summary judgment against the nonmoving party.” Willis, 808 F.3d at 643 (citing Celotex Corp.,
477 U.S. at 322-323).
68
     See ECF Doc. No. 61 at 15-22.
69
     ECF Doc. No. 58-2 at 9-17; ECF Doc. No. 67 at 2-6.
70
     ECF Doc. No. 61 at 21; ECF Doc. No. 69 at 8-10.
71
     ECF Doc. No. 50 at 6.
72
     Id.
73
     Merch. Mut. Ins. Co. v. Artis, 907 F. Supp. 886, 891 (E.D. Pa. 1995).
74
     Id.
75
     Id. at 892.
76
     Malley v. Am. Indemnity Corp., 146 A. 571, 573 (Pa. 1929).
77
     Id.
78
     Id.
79
     Beckwith Mach. Co. v. Travelers Indem. Co., 638 F. Supp. 1179, 1181 (W.D. Pa. 1986).
80
     Id.
                                                  22
            Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 23 of 25




81
     Id. at 1187.
82
   Id. In Beckwith, the insured sold, leased, and repaired Caterpillar earth moving equipment.
The insured purchased a policy under which Travelers agreed to pay “for damages because of
bodily injury, personal injury or property damages to which the policy applied.” Id. at 1180. A
customer sued the insured alleging it sold defective equipment causing the customer substantial
damages. After assuming the insured’s defense for thirteen months, the insurer abruptly sought
to withdraw from the case citing, among other things, a provision excluding coverage “to loss of
use of tangible property . . . resulting from the failure of the named insured’s products . . .” Id. at
1184.
83
     Id. at 1188.
84
     Id.
85
     Id.
86
     Selective Way Ins. Co. v. MAK Servs., Inc., 232 A.3d 762, 764 (Pa. Super. Ct. 2020).
87
     Id.
88
     Id. at 756-766.
89
     Id. at 766.
90
     Id. at 772.
91
     Id. at 769 (citing Malley, 146 A. at 573.
92
     Id. at 771.
93
     ECF Doc. No. 57-4 at 364a-365a.
94
     Id. at 368a.
95
     Id. at 381a.
96
     ECF Doc. No. 69 at 8-10.
97
     ECF Doc. No. 61 at 15-22.
98
     Malley, 146 A. at 573; Draft Sys., Inc. v. Alspach, 756 F.2d 293, 296 (3d Cir. 1985).
99
     Pizzini v. Am. Int’l Spec. Lines Ins. Co., 107 Fed. App’x 266, 267 (3d Cir. 2004).
100
      Id.
101
      Id.

                                                  23
            Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 24 of 25




102
      Id.
103
      Id. at 268.
104
      Id. (citing Mendel v. Home Ins. Co., 806 F. Supp. 1206, 1215 (E.D. Pa. 1992).
105
      Id.
106
      Id.
107
      Wasilko v. Home Mut. Cas. Co., 232 A.2d 60, 61 n.2 (Pa. Super. Ct. 1967).
108
      Id. at 61.
109
      Id. at 62-63.
110
      Id.
111
      Id.
112
      Id. at 63 n.4.
113
      Id. at 63.
114
      Id.
115
      Id. (quoting Myers v. Metro. Life. Ins. Co., 33 A.2d 253 (Pa. 1943).
116
   Keystone Filler & Mfg. Co., Inc. v. Am. Mining Ins. Co., 179 F. Supp. 2d 432, 436 (M.D. Pa.
2002).
117
      Id.
118
      Id.
119
      Id.
120
      Id. at 443.
121
      Id.
122
    The parties dispute whether Attorney McClellan “retired” and/or “resumed the practice of
law” under the terms of the Policy. This dispute is immaterial. Regardless of whether Attorney
McClellan “retired” or “resumed the practice of law” thereby disqualifying him from an
extended reporting option, Westport had a duty to assert this defense in a reservation of rights at
the outset of the 2017 Legal Malpractice Action.
123
      ECF Doc. No. 57-4 at 370a.

                                                  24
            Case 2:20-cv-01372-MAK Document 71 Filed 10/08/20 Page 25 of 25




124
      Id. at 375a.
125
      ECF Doc. No. 67 at 3-4.
126
    ECF Doc. No. 57-4 at 370a. The parties dispute whether Claims Specialist Asta notified
Attorney McClellan of Westport’s position for the first time in October 2018 or December 2018.
This dispute is immaterial. Even if Westport waited until December 2018, Attorney McClellan
has notice of Westport’s position before Ms. Johnson filed the 2019 Disgorgement Action.
Attorney McClellan thus had the option to investigate and defend the 2019 Disgorgement Action
in the manner he saw fit without ceding control to Westport.
127
   We again apply Pennsylvania law. Canfield v. Amica Mut. Ins. Co., Defendant., No. 20-2794,
2020 WL 5878261, at *3 (E.D. Pa. Oct. 2, 2020) (quoting (Terletsky v. Prudential Prop. and
Cas. Ins. Co., 649 A.2d 680, 688 (Pa. Super. Ct. 1994)).
128
      Id.
129
   Berg v. Nationwide Mut. Ins. Co., Inc., No. 33 MAP 2019, 2020 WL 5014927, at *1 (Pa.
Aug. 25, 2020).
130
   See Am. Auto. Ins. Co. v. Murray, 658 F.3d 311 (3d Cir. 2011); Fed. Kemper Ins. Co. v.
Rauscher, 807 F.2d 345 (3d Cir. 1986); State Farm Fire and Cas. Co. v. Worontzoff, No. 20-839,
2020 WL 4530704, at *1 (E.D. Pa. Aug. 6, 2020); Carasquillo v. Kelly, No. 17-4887, 2018 WL
1806871, at *2 (E.D.Pa. Apr. 17, 2018).
131
      Rauscher, 807 F.2d at 345.
132
      Id. at 347-48.
133
      Id. at 348-49.
134
      Id. at 355.
135
      Id.
136
      658 F.3d at 320, n. 5.
137
      Id.
138
      Antone v. New Amsterdam Cas. Co., 6 A.2d 566, 569 (Pa. 1939) (citing 10 R.L.C. p. 840).
139
      Id.




                                                25
